UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2010 (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 1-9824 (Commission File Number) 52-2080478 (I.R.S. Employer Identification No.) 2treet Sacramento, CA 95816 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code (916)321-1846 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders The McClatchy Company (the “Company”) held its annual meeting of shareholders on May19, 2010 to vote on the election of directors and the ratification of Deloitte & Touche LLP as the Company’s independent auditors for 2010.The Company’s shareholders elected directors and approved the ratification of Deloitte & Touche as the Company’s independent auditors by voting as follows: 1. Election of Directors FOR WITHHELD BROKER NON -VOTES Class A Common Stock Elizabeth Ballantine Kathleen Foley Feldstein S. Donley Ritchey Class B Common Stock Leroy Barnes, Jr. -0- Molly Maloney Evangelisti -0- Larry Jinks -0- Brown McClatchy Maloney -0- William B. McClatchy -0- Kevin S. McClatchy -0- Theodore R. Mitchell -0- Gary B. Pruitt -0- Frederick R. Ruiz -0- FOR AGAINST ABSTAIN BROKER NON-VOTES 2. Ratification of Deloitte & Touche LLP as independent auditors for 2010 -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. May 21, 2010 The McClatchy Company /s/ Patrick J. Talamantes By: Patrick J. Talamantes Vice President and Chief Financial Officer
